DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification 
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Paragraph 0001 of the Specification should be updated to include the issued US Patent numbers of the parent applications (e.g. US application no. 16/435600 has now been issued as US Patent No. 11,241,581). Appropriate correction is required.

Status of Claims
Claims 1-6 are presently pending in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-33 of U.S. Patent No. 11,013,928. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical filter assemblies for an implantable medical device comprising a ferrule, an insulator comprising a passageway, a wire, gold braze connections, a circuit board, a filter capacitor, active and ground electrode plates, pins, electrical paths, and metallizations, with minor rewording of the claimed details. Claims 1-6 of the present application are fully encompassed by Claims 1-33 of US Patent No. 11,013,928. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-29 of U.S. Patent No. 10,124,164. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical filter assemblies for an implantable medical device comprising a ferrule, an insulator comprising a passageway, a wire, gold braze connections, a circuit board, a filter capacitor, active and ground electrode plates, pins, electrical paths, and metallizations, with minor rewording of the claimed details. Claims 1-6 of the present application are fully encompassed by Claims 1-29 of US Patent No. 10,124,164. 
Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of U.S. Patent No. 10,857,369. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical filter assemblies for an implantable medical device comprising a ferrule, an insulator comprising a passageway, a wire, gold braze connections, a circuit board, a filter capacitor, active and ground electrode plates, pins, electrical paths, and metallizations, with minor rewording of the claimed details. Claims 1-2 and 4-6 of the present application are fully encompassed by Claims 1-2 of U.S. Patent No. 10,857,369. Claim 3 is rejected for depending on rejected Claims 1 and 2. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-35 of U.S. Patent No. 9,895,534. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical filter assemblies for an implantable medical device comprising a ferrule, an insulator comprising a passageway, a wire, gold braze connections, a circuit board, a filter capacitor, active and ground electrode plates, pins, electrical paths, and metallizations, with minor rewording of the claimed details. Claims 1-6 of the present application are fully encompassed by Claims 1-35 of U.S. Patent No. 9,895,534. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 10,099,051. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical filter assemblies for an implantable medical device comprising a ferrule, an insulator comprising a passageway, a wire, gold braze connections, a circuit board, a filter capacitor, active and ground electrode plates, pins/terminals, electrical paths, and metallizations, with minor rewording of the claimed details. Claims 1-6 of the present application are fully encompassed by Claims 1-23 of U.S. Patent No. 10,099,051.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-26 of U.S. Patent No. 10,016,596. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical filter assemblies for an implantable medical device comprising a ferrule, an insulator comprising a passageway, a wire, gold braze connections, a circuit board, a filter capacitor, active and ground electrode plates, pins, electrical paths, and metallizations, with minor rewording of the claimed details. Claims 1-6 of the present application are fully encompassed by Claims 1-26 of U.S. Patent No. 10,016,596. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-36 of U.S. Patent No. 10,016,595. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to nearly identical filter assemblies for an implantable medical device comprising a ferrule, an insulator comprising a passageway, a wire, gold braze connections, a circuit board, a filter capacitor, active and ground electrode plates, pins, electrical paths, and metallizations, with minor rewording of the claimed details. Claims 1-6 of the present application are fully encompassed by Claims 1-36 of U.S. Patent No. 10,016,595. 
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim appears to be missing an “a” and should recite “in at least one of a ferrule countersink or a ferrule counterbore”.  Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites in section (a), “an active implantable medical device (AIMD)”. This limitation is unclear as to whether this limitation is referring to the same active implantable medical device as recited in the preamble. For purposes of examination, the Examiner is interpreting this limitation to be referring to the same active implantable medical device as recited in the preamble (i.e. “the active implantable medical device”). Appropriate correction or clarification is required.  Claims 2-6 are rejected for depending on Claim 1. 
Regarding Claim 1, the claim recites in section (d), “the circuit board substrate”. There is lack of antecedent basis for this limitation in the claims. For purposes of examination, the Examiner is interpreting this limitation as “a circuit board substrate”. Appropriate correction or clarification is required.  Claims 2-6 are rejected for depending on Claim 1.
Regarding Claim 1, the claim recites in section (f) “wherein the ground path comprises the ground plate being electrically connected to both the conductive ground pin and the ground metallization of the filter capacitor”. This limitation is unclear as to the connections between the elements, and therefore is indefinite. Firstly it is unclear as to which element “the ground plate” is referring, either the “at least one ground electrode plate of the filter capacitor” or to the ground path, or to the ground metallization. Furthermore, it is unclear as to which ground pin “the conductive ground pin” is referring, since this element is previously recited as “at least one conductive ground pin”. In addition, the limitation is unclear as to which elements are connected within the ground path. For purposes of examination, the Examiner is interpreting this limitation as, “wherein the ground path comprises the at least one ground electrode plate of the filter capacitor, wherein the at least one ground electrode plate is electrically connected to both the conductive ground pin and the ground metallization of the filter capacitor.” Appropriate correction or clarification is required.  Claims 2-6 are rejected for depending on Claim 1.


Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b)/(pre-AIA ) 2nd paragraph and Claim Objections, and if the claims are rewritten/amended (or if Terminal Disclaimers are filed) to overcome the Double Patenting rejections as described above. The indefinite/unclear limitations have been interpreted by the Examiner as described in the above 35 U.S.C. 112(b)/(pre-AIA ) 2nd paragraph rejections of Claims 1-6. If the applicant amends the claims in a way that changes those interpretations or broadens the scope of the claims, the claims may not be allowable.
The Prior Art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Iyer (US Publication No. 2007/0179554) discloses a filtered feedthrough assembly for an implantable medical device comprising a capacitor, lead wires, a ferrule, and a circuit board (Paragraph 0003, 0028-0033, 0039 Abstract).
Marshall et al. (US Publication No. 2005/0092507) discloses a feedthrough assembly for an implantable device comprising a ferrule (Paragraph 0012-0013) and components connected with metallization (Paragraph 0011, 0019).
Brendel (US Publication No. 2006/0028784) discloses a feedthough assembly for an AIMD comprising a capacitor, lead wires, a ferrule, and a circuit board (Paragraph 0005-0008, 0011-0014).
However, the prior art of record fails to disclose the ground path for an EMI/energy dissipating filter assembly comprising all of the claimed elements as explicitly recited in independent Claim 1. Claims 2-6 depend from and thus further limit Claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMELA M. BAYS/Examiner, Art Unit 3792